Name: 2001/320/EC: Council Decision of 9 April 2001 on making certain categories of Council documents available to the public
 Type: Decision
 Subject Matter: documentation;  executive power and public service;  information and information processing;  sources and branches of the law;  EU institutions and European civil service;  rights and freedoms
 Date Published: 2001-04-20

 Avis juridique important|32001D03202001/320/EC: Council Decision of 9 April 2001 on making certain categories of Council documents available to the public Official Journal L 111 , 20/04/2001 P. 0029 - 0030Council Decisionof 9 April 2001on making certain categories of Council documents available to the public(2001/320/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207(3) thereof,Having regard to its Rules of Procedure, and in particular Article 10 thereof,Whereas:(1) Transparency is an essential principle for the functioning of the institutions of the Community. Public access to documents is one of the instruments to apply this principle.(2) In accordance with Article 207(3) of the Treaty, greater public access to documents relating to the Council's legislative activities should be allowed.(3) The third report by the Secretary-General of the Council on the implementation of Council Decision 93/731/EC of 20 December 1993 on public access to Council documents(1) shows a substantial increase in the number of requests for access to documents. The report also demonstrates that the public register of Council documents available via the Internet is a valuable tool with a view to identifying and facilitating access to Council documents.(4) In order further to increase transparency of the Council's activities, as many Council documents as possible should be made available to the public via the Internet. As requested by the Council, the said third report contains suggestions to that effect.(5) This Decision prejudges neither the application of Decision 93/731/EC nor the content of the act concerning the general principles and limits governing the right of access to documents which has to be adopted pursuant to Article 255(2) of the Treaty,HAS DECIDED AS FOLLOWS:Article 1Scope and general provisions1. This Decision shall apply to all Council documents, provided that they are not classified.2. A Member State may request the General Secretariat not to make available to the public under this Decision a document originating from that State without its prior agreement.Article 2DefinitionsFor the purpose of this Decision:- "legislative document" shall mean any document concerning the examination and adoption of a legislative act within the meaning of Article 7 of the Council's Rules of Procedure,- "circulation" shall mean distribution of the final version of a document to the members of the Council, their representatives or delegates.Article 3General rules1. The General Secretariat shall make the following documents available to the public as soon as they have been circulated:(a) documents of which neither the Council nor a Member State is the author, which have been made public by their author or with his agreement;(b) provisional agenda of meetings of the Council in its various formations;(c) any text adopted by the Council and intended to be published in the Official Journal of the European Communities.2. Provided that they are clearly not covered by any of the exceptions laid down in Article 4 of Decision 93/731/EC, the General Secretariat may also make the following documents available to the public as soon as they have been circulated:(a) provisional agenda of committees and working parties;(b) information notes, reports, progress reports and reports on the state of discussions in the Council or one of its preparatory bodies which do not reflect individual positions of delegations, excluding Legal Service opinions and contributions.Article 4Specific rules for legislative documents1. The General Secretariat shall make the following legislative documents available to the public, in addition to the documents referred to in Article 3, as soon as they have been circulated:(a) cover notes and copies of letters concerning legislative acts addressed to the Council by other institutions or bodies of the European Union or, subject to Article 1(2), by a Member State;(b) notes submitted to Coreper and/or to the Council for approval ("I/A" and "A" Item Notes), as well as the draft legislative acts to which they refer;(c) decisions adopted by the Council during the procedure referred to in Article 251 of the Treaty and joint texts approved by the Conciliation Committee.2. After adoption of one of the decisions referred to in paragraph 1(c) or final adoption of the act concerned, the General Secretariat shall make available to the public any legislative documents relating to this act which were drawn up before this decision and which are not covered by any of the exceptions laid down in Article 4(1) of Decision 93/731/EC, such as information notes, reports, progress reports and reports on the state of discussions in the Council or in one of its preparatory bodies ("outcomes of proceedings"), excluding Legal Service opinions and contributions.At the request of a Member State, documents which are covered by the preceding subparagraph and reflect the individual position of that Member State in the Council, shall not be made available to the public under this Decision.Article 5Final provisionsThis Decision shall be published in the Official Journal of the European Communities.It shall take effect on 1 May 2001.Done at Luxembourg, 9 April 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 340, 31.12.1993, p. 43. Decision as last amended by Decision 2000/527/EC (OJ L 212, 23.8.2000, p. 9).